DETAILED ACTION
Election/Restriction
This application contains claims directed to the following two sets of patentably distinct species. An election within each of the following two sets is respectfully required.
Species Set A:
Species A.1: (e.g. claims 5-11), wherein the plurality of pores is dispersed throughout one or more of the plurality of particles or the plurality of aggregates, see also instant specification, at e.g. ¶¶ 0006 and 145-146 plus e.g. Figure 8A; and,
Species A.2: (e.g. claims 12-13), wherein the pores interspersed throughout the plurality of agglomerates, see also instant specification, at e.g. ¶¶ 0008 and 154 plus e.g. Figure 8B.

Species Set B:

Species B.1: (e.g. claims 14 and 17), wherein the composition does not incorporate sulfur therein; and,
Species B.2: (e.g. claims 15 and 18), wherein the composition incorporates sulfur therein.

In the event Species A.1 is Elected, an election within the following Sub-Species is respectfully required.
Sub-Species A.1.a: the plurality of pores is dispersed throughout only the plurality of particles;
Sub-Species A.1.b: the plurality of pores is dispersed throughout only the plurality of aggregates; and,
Sub-Species A.1.c: the plurality of pores is dispersed throughout both the plurality of particles and the plurality of aggregates.

The species/sub-species are independent or distinct because each species/sub-species relies on different elements for patentability not required by the other, see e.g. supra. In addition, these species/sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to 1-4, 16, and 19-20 are generic.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply: the species/sub-species have acquired a separate status in the art in view of their different classification; the species/sub-species have acquired a separate status in the art due to their recognized divergent subject matter; the species/sub-species or groupings of patentably indistinct species/sub-species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species/sub-species would not likely be applicable to another; the species/sub-species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Navin Bora on November 23, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723